Title: From George Washington to Thomas Jefferson, 13 March 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia 13th Mar. 1793

The returned draught of a letter to Mr Gouvr Morris accords with my sentiments. Taking it for granted, that the words “We suppose this will rather overpay the instalments & interest due on the loans of 18.6 & 10 Millions”—means all that could be demanded by the French Government to the close of last year. This being the idea I have entertained of the payments, & engagements to pay.
If it has not been done in a former letter, it would be very agreeable to me, that Mr Morris should be instructed to neglect no favorable opportunity of expressing informally the sentiments & wishes of this Country respecting M. de la Fayette. And I pray you to commit to paper—in answer to the enclosed letter from Madame de la Fayette to me—all the consolation I can with propriety give her consistent with my public character & the National policy; circumstanced as things are. My last, & only letter to her is herewith sent, that you may see what has been written heretofore. I am—always Yours

Go: Washington

